DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy of Japanese Application No. 2019-030239 and 2019-099497 was received on 23 March 2020 as required by 37 CFR 1.55.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 20 February 2020 have been considered by the examiner.

Drawings
The drawings filed on 20 February 2020are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a path of a liquid heading towards the coupling terminal.”  However, the claim does not define or disclose any type of structural limitation of where the liquid comes from, how it would be flowing or moving or heading in a direction, or what structure or controller enables a liquid to “head towards the coupling terminal.”  One of ordinary skill in the art would have no understanding of what is claimed.  Looking to the specification, the specification uses water as an example of a liquid that may enter the printer through a joint and deteriorate the coupling terminal.  However, the claim limitations do not define or provide structure of how a portion where the cover and the housing overlap each other in a depth direction of the recessed portion “is located outside a path of a liquid heading towards the coupling terminal” and further does not disclose the specific structure of a liquid “after entering the recessed portion through a portion where the cover and the covering portion oppose each other”.  The path of a liquid is not defined in the claim, nor is the structural relationship of that path.  The orientation of the apparatus, the origination of a liquid is not claimed and makes the claim indefinite.  From the specification, one of ordinary skill in the art can reasonably interpret that a liquid can be rain or a spillage that enters the printer housing.  However, one of ordinary skill in the art cannot surmise or understand the structural limitations as claimed as to the flow of a liquid.
Claims 2 and 3 are rejected for the same rationale as claim 1.
Claims 4-6 are rejected because they inherit the deficiencies of Claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shintani (US PGPub 2018/0026239 A1).
With regard to Claim 1, Shintani discloses a recording apparatus (Abstract; Fig. 1) comprising: a housing (Figs. 1-2) including a recording unit that performs recording on a medium(¶0037); and 
a battery mount portion which is provided in the housing (Figs. 2-5; ¶0041-0043), and to which a battery is detachably attachable (¶0042), the battery supplying electric power to perform recording on a medium with the recording unit (¶0042), 
wherein the battery mount portion includes a recessed portion into which a portion of the battery enters (Figs. 2-5), 
a coupling terminal provided inside the recessed portion and configured to be electrically coupled to the battery (¶0003), and 
a covering portion that covers the coupling terminal and that constitutes a portion of the housing (¶0047; eaves-like plate portion, e.g.; Figs. 2-5), in a state in which the battery is unmounted (¶0047; eaves-like plate portion, e.g.; Figs. 2-5), a cover that covers an area in the battery mount portion other than the covering portion is detachably attachable (Fig. 2; cover 33; ¶0041-0044), and 
a portion where the cover (33) and the housing (Fig. 2) overlap each other in a depth direction of the recessed portion (Figs. 1-2) is located outside a path of a liquid heading towards the coupling terminal after entering the recessed portion through a portion where the cover and the covering portion oppose each other.
With regard to the limitation a portion where the cover and the housing overlap each other in a depth direction of the recessed portion “is located outside a path of a liquid heading towards the coupling terminal after entering the recessed portion through a portion where the cover and the covering portion oppose each other”, this feature is not seen to further limit or define the claim.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). MPEP 2114.  “A path of a liquid” is not a structural limitation of the apparatus.
Further, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, the prior art teaches all the structural limitations as claimed.  Thus, “a path of a liquid” does not further limit the claim.

With regard to Claim 2, Shintani discloses a recording apparatus comprising: a housing including a recording unit that performs recording on a medium; and a battery mount portion which is provided in the housing, and to which a battery is detachably attachable, the battery supplying electric power to perform recording on a medium with the recording unit, wherein the battery mount portion includes a recessed portion into which a portion of the battery enters, a coupling terminal provided inside the recessed portion and configured to be electrically coupled to the battery, and a covering portion that covers the coupling terminal and that constitutes a portion of the housing, in a state in which the battery is unmounted, a cover that covers an area in the battery mount portion other than the covering portion is detachably attachable (same rejections as per claim 1 above), 
the cover and the housing include, in a path of a liquid heading towards the coupling terminal after entering the recessed portion through a portion where the cover and the covering portion oppose each other, a portion overlapping each other in a depth direction of the recessed portion, and a groove portion into which the liquid enters is formed in the portion overlapping each other (Figs. 1-5).
With regard to the limitation “in a path of a liquid heading towards the coupling terminal after entering the recessed portion through a portion where the cover and the covering portion oppose each other”, this feature is not seen to further limit or define the claim.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). MPEP 2114.  “A path of a liquid” is not a structural limitation of the apparatus.  There is no structure supporting or detailing “a liquid” or “a path of a liquid”.
Further, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, the prior art teaches all the structural limitations as claimed.  Thus, “a path of a liquid” does not further limit the claim.

With regard to Claim 4, Shintani further discloses wherein the covering portion (Fig. 4; plate 55) is provided so as to, with respect to a distal end of the coupling terminal (Fig. 4; terminal 63), extend in a direction in which the coupling terminal extends (Fig. 4).

With regard to Claim 5, Shintani further discloses wherein a cut-out portion is formed in a periphery of the cover, and the cut-out portion is formed in the periphery of the cover at a position away from the portion where the cover and the covering portion oppose each other (Fig. 2; corner cut-out portions of battery lid 33 near front surface covering portion 42).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shintani, in view of Damon et al. (US PGPub 2014/00220405 A1), hereinafter Damon.
With regard to Claim 3, Shintani  discloses a recording apparatus comprising: a housing including a recording unit that performs recording on a medium; and a battery mount portion which is provided in the housing, and to which a battery is detachably attachable, the battery supplying electric power to perform recording on a medium with the recording unit, wherein the battery mount portion includes a recessed portion into which a portion of the battery enters, a coupling terminal provided inside the recessed portion and configured to be electrically coupled to the battery, and a covering portion that covers the coupling terminal and that constitutes a portion of the housing, in a state in which the battery is unmounted, a cover that covers an area in the battery mount portion other than the covering portion is detachably attachable (same rejections as per claim 1 above), the cover and the housing include, in a path of a liquid heading towards the coupling terminal after entering the recessed portion through a portion where the cover and the covering portion oppose each other, a portion overlapping each other in a depth direction of the recessed portion (Figs. 1-5), and a liquid absorber that absorbs the liquid is provided in the portion overlapping each other .
Shintani does not explicitly disclose a liquid absorber that absorbs the liquid is provided in the portion overlapping each other.
The secondary reference of Damon discloses a liquid absorber that absorbs the liquid is provided in the portion overlapping each other (Abstract; ¶0034-0036; Figs. 1-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the liquid absorber of Damon, with the recording apparatus of Shintani, in order to absorb any fluid that has escaped in the housing, as taught by Damon (¶0024).
With regard to the limitation “in a path of a liquid heading towards the coupling terminal after entering the recessed portion through a portion where the cover and the covering portion oppose each other”, this feature is not seen to further limit or define the claim.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). MPEP 2114.  “A path of a liquid” is not a structural limitation of the apparatus.  There is no structure supporting or detailing “a liquid” or “a path of a liquid”.
Further, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, the prior art teaches all the structural limitations as claimed.  Thus, “a path of a liquid” does not further limit the claim.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shintani, in view of Liu (US PGPub 2010/0177468 A1) .
With regard to Claim 6, Shintani does not explicitly disclose wherein a restriction wall that restricts foreign matter from entering from the cut-out portion to the recessed portion is provided on a back surface of the cover.
The secondary reference of Liu discloses a restriction wall on a back surface of the cover (Fig. 2-4; wall 600 on inside of battery cover 200).  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). MPEP 2114.  Thus, the wall on back surface of cover at the cut-out portion of Liu functions as intended, since Liu in combination with Shintani contains all of the structural limitations of the claim.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the wall on back surface of the cover of Liu, with the cover of Shintani, in order to secure the battery cover to the housing main body, as taught by Liu (¶0021).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. RICHMOND whose telephone number is (313)446-6547.  The examiner can normally be reached on M-F 9-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT A RICHMOND/Primary Examiner, Art Unit 2853